Opinion by
Orlady, P. J.,
Fred. H. Merrick, Rudolph Blum, Anna Goldberg, and 34 others, were indicted by the grand jury of Allegheny County, based on a presentment of the grand jury and a district attorney’s bill, to No. 400, May Session, 1916, for inciting to riot, riot, etc. Three of the defendants pleaded nolle contendere, 11 were convicted, and the others were acquitted.
-The legal questions involved in this case are the same as those disposed of in Com. v. Merrick, and others, tried to No. 401, May Session, 1916, and in the appeal to this court to No. 52, April Term, 1917, in which an opinion is this day filed. In this case there were a number of additional defendants, but of those convicted only Merrick, Blum and Anna Goldberg have appeáled. There are 950 pages of a printed record, with 75 assignments of error. The several appeals have been presented in one argument, and in disposing of them it is only necessary to consider the relation of these three defendants to the facts that developed on this second trial. The record in the other case relates to facts and circumstances occurring from the organization of the American *496Industrial Union, in the early part of April, down to April 29, 1916. The facts in this case relate to events which occurred from April 26th, to Máy 3d, during which time several persons were killed, many wounded, a large number were physically assaulted, a number of buildings were dismantled, the local and State police authorities were" defied by turbulent mobs of striking employees of the industrial plants in the neighborhood of Braddock, who conducted meetings and processions in the public highways to the alarm and terror of the community. While this disorderly condition was in full progress, Merrick, Hall, Anna Goldberg and others, joined by speech and personal association in encouraging and inciting the rioters by inflammatory speeches, the general temper of which is fairly illustrated by the citation from the testimony of Anna Goldberg, who addressing a large crowd of excited strikers, immediately after a scene of special tumult said, “Men, I am proud of you»for what you have done. If you only stick together, we will have eight hours in every plant in this whole country. If you must fight, fight for what you are out for. This is the main purpose, to do this picket duty and prevent any man from going in.” The speeches were delivered in English and foreign tongues, as many of the auditors were of foreign birth and did not understand the English speech.
Anna Goldberg admits that at her own solicitation, she was engaged by Hall and others to address the meetings for the express purpose of encouraging the strikers, and she with the other appellants were in frequent consultation with the strike leaders. She gave her experience in like labor agitations, and of her participation in other strikes of which she claimed to have personal knowledge. Her own testimony demonstrates that she was not only in active .sympathy with the movement but was personally identified with the riotous demonstration. Ho one of these three defendants was an onlooker or disinterested bystander, but each was an active participant in *497the cumulative movement of the rioters, down to and including the time when buildings were being destroyed and human life was taken.
Inasmuch as .the testimony taken in this case is largely a repetition of what was offered in that of Commonwealth v. Merrick, and others, No. 52, April Term, 1917, and the legal questions involved being the same, for the reasons therein given, the assignments of error in each case are overruled, the judgment is affirmed, the record remitted and it is ordered that the appellant, Anna Goldberg forthwith appear in the court below and by said court be committed for the term of her imprisonment which had not expired at the time the appeal to No. 60, of April Term, 1917, was made a supersedeas.